*282Opinion by
Evans, J.
Prom the sample and the evidence the court was of the opinion that the articles in question are within the definition of a bottle for holding or carrying liquids. As the liquids are liquors it was found that the bottles are dutiable under schedule 8 and that therefore paragraph 810 controls. The court was further of the opinion that the provisions of paragraph 810 do not give any latitude for applying the unusual container statute (Abstracts 41762 and 41763) and Wines & Spirits (Hawaii) v. United States (25 C. C. P. A. 235, T. D. 49338). Since the bottles in question hold less than one-quarter of a pint and contain liqueurs, they were held dutiable at 16% cents per gross as claimed.